Maxwell, Ch. ■ J.
This is an action of forcible entry and detainer. On the trial of the cause before the justice of the peace, judgment was rendered in favor of the defendant in error, which was affirmed in the district court. 'The errors assigned in this court are, in substance, that the judgment is against the weight of evideuce.
*266It appears from the bill of exceptions, that the plaintiff in error occupied certain premises belonging to the defendant in the city of Lincoln, as a saloon, under a lease which expired on the 1st day of May, 1880; that' the defendant requested the plaintiff to lease the premises for- another year, which he promised, but it is claimed failed to do, but did lease the same for one month, being a lease for a few days after the expiration of his license. The question in dispute is whether the renewed lease was for one month or one year. Upon this question, the testimony is conflicting; that of the plaintiff being that the lease was for one year, and the defendant testifying that the lease was for one month. Where the only ground of objection is that the verdict or judgment is against the weight of evidence, the rule is well settled in this court, that if the verdict or judgment is not clearly wrong, it will not be disturbed. In our opinion, the judgment is sustained by a preponderance of the testimony, and is affirmed.
Judgment appirmed.